Citation Nr: 0014593	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  99-04 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel 


INTRODUCTION

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of a January 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which denied entitlement to service connection for 
the cause of the veteran's death.  The case was forwarded to 
the Board in April 1999.


REMAND

Initially, the Board notes that the claim filed by the 
appellant in December 1998 was for accrued benefits and 
dependency and indemnity compensation.  The accrued benefits 
claim has not been adjudicated by the RO.

The Board further notes that in her March 1999 substantive 
appeal, the appellant requested that she be scheduled for a 
travel Board hearing at the RO.  In response, the RO 
requested the Disabled American Veterans to clarify the type 
of hearing requested by the appellant.  The Disabled American 
Veterans indicated later in March 1999 that the appellant 
should not be scheduled for a travel Board hearing or any 
other type of personal hearing.  The Disabled American 
Veterans submitted written argument in support of the 
appellant's appeal in April and November 1999.  The appellant 
has not been scheduled for a travel Board hearing.

An appellant's request for a hearing may not be withdrawn by 
a representative without the consent of the appellant.  
38 C.F.R. § 20.702(e) (1999).  There is no indication in the 
record that the appellant has consented to the withdrawal of 
her request for a hearing.  Moreover, although the veteran 
appointed the Disabled American Veterans as his 
representative in August 1996, the record does not reflect 
that the appellant has appointed the Disabled American 
Veterans or anyone else to represent her.

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The appellant should be afforded 
an opportunity to appoint a 
representative and should be 
provided the appropriate form for 
doing so.

2.  The appellant should be 
requested to submit medical evidence 
supportive of her claim for service 
connection for cause of the 
veteran's death, such as a statement 
from a physician suggesting that the 
veteran's chronic obstructive 
pulmonary disease, cardiovascular 
disease or cerebrovascular disease 
was etiologically related to service 
or his service-connected sinusitis 
or suggesting that the service-
connected sinusitis played a 
material causal role in the 
veteran's death. 

3.  After undertaking any other 
indicated development, the RO should 
adjudicate the appellant's claim for 
accrued benefits.  If a timely 
notice of disagreement is received 
with respect to the decision on this 
claim, the appellant should be 
provided a statement of the case and 
informed of the requirements to 
perfect an appeal with respect to 
this issue.

4.  If additional evidence pertinent 
to the issue of entitlement to 
service connection for the cause of 
the veteran's death is received, the 
RO should undertake any indicated 
development and then readjudicate 
this issue.

5.  If service connection for the 
cause of the veteran's death is not 
granted, the appellant should be 
provided a supplemental statement of 
the case and be scheduled for a 
travel Board hearing in accordance 
with the docket number of this 
appeal.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  No action 
is required of the appellant until she is otherwise notified 
by the RO. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



